Pursuant to Ind.Appellate Rule 65(D), this
 Memorandum Decision shall not be                    Feb 28 2013, 10:45 am
 regarded as precedent or cited before any
 court except for the purpose of establishing
 the defense of res judicata, collateral
 estoppel, or the law of the case.

ATTORNEY FOR APPELLANTS:                        ATTORNEYS FOR APPELLEE:

NANCY A. MCCASLIN                               SERGIO A. LOPEZ
McCaslin & McCaslin                             DCS Local Office in Elkhart County
Elkhart, Indiana                                Mishawaka, Indiana

                                                ROBERT J. HENKE
                                                DCS Central Administration
                                                Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE INVOLUNTARY                )
TERMINATION OF THE PARENT-CHILD                 )
RELATIONSHIP OF K.M. AND J.H., Jr.,             )
                                                )
K.M., Mother of K.M. and J.H., Jr.,             )
M.M., Father of K.M. and J.H. Sr., Father of    )
J.H. Jr.,                                       )
                                                )
       Appellants-Respondents,                  )
                                                )
               vs.                              )    No. 20A04-1206-JT-334
                                                )
INDIANA DEPARTMENT OF CHILD                     )
SERVICES,                                       )
                                                )
       Appellee-Petitioner.                     )
                                                )


                     APPEAL FROM THE ELKHART CIRCUIT COURT
                         The Honorable Terry C. Shewmaker, Judge
                       The Honorable Deborah A. Domine, Magistrate
                      Cause Nos. 20C01-1202-JT-3 & 20C01-1202-JT-4
                                        February 28, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Judge


                                         Case Summary

       Ka.M. (“Mother”) is the mother of K.M. and J.H., Jr., who have different fathers.

Mother and both fathers appeal the involuntary termination of their parental rights to their

respective children. Concluding that clear and convincing evidence supports the trial

court’s judgment, we affirm.

                                 Facts and Procedural History

       Mother is the biological mother of K.M., born in April 2004, and J.H., Jr.,

(“Junior”) born in July 2008. K.M.’s father is M.M. (“Father M.M.”). Junior’s father is

J.H., Sr. (“Father J.H.”). In February 2011, the local Elkhart County office of the Indiana

Department of Child Services (“ECDCS”) became involved with the family after

receiving a report that methamphetamine was being manufactured in the home. Indiana

State Police confirmed that the necessary precursors for methamphetamine manufacture

were being stored in the basement of the home. An ECDCS caseworker traveled to the

home to speak to the parents.

       ECDCS learned that all three parents lived together in the home with then-six-

year-old K.M., two-year-old Junior, and seventeen-year-old S.M.1 Mother is currently

married to Father M.M. but has been in a romantic relationship with Father J.H. for some


       1
          S.M., who is also Father M.M.’s child, was adjudicated a child in need of services (“CHINS”)
because of ECDCS’s interaction with the family, but she turned eighteen during these proceedings. For
that reason, S.M. is not involved in this appeal.
                                                  2
time.    When asked about the report, Mother and Father J.H. admitted using

methamphetamine but denied making it. Mother and Father J.H. also admitted that they

had a history of domestic violence and were in a physical altercation earlier that day in

front of Junior.   Mother had scratches on her neck and chest from the altercation.

ECDCS also learned that Father J.H. had been arrested on two previous occasions for

battering Mother. S.M. confirmed the domestic violence between Mother and Father

J.H., and Father M.M. confirmed Mother and Father J.H.’s drug use. ECDCS also

learned that Mother and Father J.H. did not work; Father M.M. worked full-time to

support the family.

        ECDCS took the children into emergency protective custody and filed petitions

alleging that they were children in need of services (“CHINS”). Fact-finding hearings on

the CHINS petitions were held in February and March 2011, and the children were

adjudicated CHINS. In April, the trial court issued a dispositional order formally

removing K.M. and Junior from their respective parents’ care and custody and making

them wards of ECDCS.         See Appellant’s App. p. 65-66, 230-31.          The court’s

dispositional order directed all three parents to successfully complete several tasks and

services designed to facilitate reunification with the children and address the parenting,

substance-abuse and domestic-violence issues in the home.

        Mother and Father J.H. were ordered to complete parenting and substance-abuse

assessments, complete any services recommended as a result of those assessments,

engage in domestic-violence services, submit to random drug and alcohol screens upon

request, and pay child support. Id. at 66. Additionally, Mother was ordered to meet with


                                            3
medical and psychiatric personnel and take all prescribed medications as directed. Id.

Father M.M. was ordered to complete parenting and substance-abuse assessments,

comply with any recommendations as a result of those assessments, submit to random

drug and alcohol screens upon request, and pay child support. Id. at 231. The parents

were allowed supervised visitation with their respective children.

       K.M. and Junior had a number of health and behavioral issues at the time of their

removal. Junior tested positive for methamphetamine, see Tr. p. 14, and had lice. He

was later diagnosed with pneumonia. He also suffers from developmental delays. Both

children needed extensive dental work—Junior, in particular, required sedation to have

four teeth pulled and three crowns and two fillings placed. Id. at 82-83. K.M. acted out

sexually at home and at school and ate her own feces. Id. at 127, 133-35. She disclosed

that she had been sexually abused by Father J.H., a claim DCS later substantiated. Id. at

384. When authorities told the parents about K.M.’s allegations, all three parents denied

that any abuse had occurred.

       In June 2011, the court suspended Mother’s visitation with the children due to

sporadic attendance and concerns that Mother was secretly discussing the sexual-abuse

allegations with K.M. and treating K.M. poorly during visits, which caused K.M. to act

out and be ill after visits ended. Id. at 47. The children continued to have supervised

visitation with their respective fathers, however.

       At a permanency review hearing in January 2012, DCS reported that all three

parents had failed to complete certain tasks and services ordered by the court.

Specifically, Mother had stopped attending individual therapy and her domestic-violence


                                             4
support group. Id. at 121-22. Father M.M. had not completed a required class about drug

addiction. Id. at 122. Father J.H. had not been attending therapy or drug treatment. Id.

No parent had paid child support. The trial court suspended both fathers’ visitation and

modified the children’s permanency plans from reunification to adoption. At some point

in early 2012, Father J.H. was incarcerated on a domestic-violence charge.

      In February 2012, ECDCS filed petitions to terminate Mother’s parental rights to

the children. ECDCS also filed petitions to terminate Father J.H.’s rights to Junior and

Father M.M.’s rights to K.M. Evidentiary hearings on the termination petitions were held

in May and June 2012. During the termination hearings, ECDCS presented evidence

establishing that the parents had failed to complete the services and tasks ordered by the

court, and as a result, were incapable of providing K.M. and Junior with a safe and stable

home environment.

      In the approximately fifteen months since her children’s removal, Mother had not

completed therapy and was unsatisfactorily dismissed from her domestic-violence

support group. She never paid child support as she was ordered to do. Mother also

continued to deny that Father J.H. had sexually abused K.M., even though DCS had

substantiated the allegation.   Father J.H. had not completed his drug treatment or

individual therapy, or paid child support. And there had been no treatment for Father

J.H. related to the substantiated allegations of sexual abuse made by K.M. Father M.M.

had not paid child support and refused to believe that K.M. had been sexually abused by

Father J.H.    Additionally, one of Father M.M.’s therapy goals and assessment

recommendations had been to move out of the home he shared with Mother and Father


                                            5
J.H. Even K.M. had asked Father M.M. to leave the family home. Though he had been

asked to do this for more than a year, Father M.M. waited until one week before the

evidentiary hearing to move out. A clinical psychologist who assessed Father M.M.

testified that Father M.M. was dependent upon Mother. Family Case Manager Diana

Hampton (“FCM Hampton”) agreed and expressed her belief that Father M.M. would

ultimately return to live with Mother, because he had done so in the past.

       ECDCS also put forth evidence that the children were thriving since being placed

in foster care. Junior was physically healthy and his communication skills had improved.

He was engaging others and speaking in full sentences. K.M. was also physically healthy

and happy in her foster home. She was doing well in school and learning to recognize

boundaries and control her impulses through regular therapy.

       At the conclusion of the termination hearing, the trial court took the matter under

advisement. In June 2012, the trial court entered its judgment terminating each parent’s

rights to their respective children. The parties now appeal.

                                Discussion and Decision

       The Fourteenth Amendment to the United States Constitution protects the

traditional right of parents to establish a home and raise their children. In re I.A., 934

N.E.2d 1127, 1132 (Ind. 2010). “A parent’s interest in the care, custody, and control of

his or her children is ‘perhaps the oldest of the fundamental liberty issues.’” Id. (quoting

Troxel v. Granville, 530 U.S. 57, 65 (2000)). “Indeed[,] the parent-child relationship is

‘one of the most valued relationships in our culture.’” Id. (quoting Neal v. DeKalb Cnty.

Div. of Family & Children, 796 N.E.2d 280, 285 (Ind. 2003)). Nevertheless, parental


                                             6
rights are “not absolute and must be subordinated to the child’s interests when

determining the proper disposition of a petition to terminate parental rights.” Id. (citing

In re D.D., 804 N.E.2d 258, 264-65 (Ind. Ct. App. 2004), trans. denied). Thus, parental

rights may be terminated when a parent is unable or unwilling to meet his or her parental

responsibilities. Id.

       When reviewing the termination of parental rights, we will not reweigh the

evidence or judge the credibility of the witnesses. D.D., 804 N.E.2d at 265. Instead, we

consider only the evidence and reasonable inferences that are most favorable to the

judgment.     Id.   Here, the trial court made specific findings and conclusions in its

termination order. When a trial court enters specific findings of fact and conclusions

thereon, we apply a two-tiered standard of review. First, we determine whether the

evidence supports the findings, and second, we determine whether the findings support

the judgment. Bester v. Lake Cnty. Office of Family & Children, 839 N.E.2d 143, 147

(Ind. 2005). In deference to the trial court’s unique position to assess the evidence, we

will set aside the court’s judgment terminating a parent-child relationship only if it is

clearly erroneous. In re L.S., 717 N.E.2d 204, 208 (Ind. Ct. App. 1999), trans. denied;

see also Bester, 839 N.E.2d at 147. Clear error is that which leaves us with a definite and

firm conviction that a mistake has been made. In re A.N.J., 690 N.E.2d 716, 722 (Ind. Ct.

App. 1997).

       In Indiana, before parental rights may be involuntarily terminated, the State is

required to allege and prove, among other things:

       (B)     that one (1) of the following is true:


                                               7
               (i)     There is a reasonable probability that the conditions that
                       resulted in the child’s removal or the reasons for placement
                       outside the home of the parents will not be remedied.

               (ii)    There is a reasonable probability that the continuation of the
                       parent-child relationship poses a threat to the well-being of
                       the child.

               (iii)   The child has, on two (2) separate occasions, been
                       adjudicated a child in need of services;

       (C)     that termination is in the best interests of the child; and

       (D)     that there is a satisfactory plan for the care and treatment of the
               child.

Ind. Code § 31-35-2-4(b)(2).2 In addition, the State has the burden of pleading and

proving each element of Indiana Code section 31-35-2-4(b) by ‘“clear and convincing

evidence’” before the trial court can involuntarily terminate parental rights. In re G.Y.,

904 N.E.2d 1257, 1260-61 (Ind. 2009) (quoting Ind. Code § 31-37-14-2). Mother and

both fathers challenge the sufficiency of the evidence supporting the trial court’s

judgment as to subsections (B), (C), and (D) of the termination statute detailed above.

See Ind. Code § 31-35-2-4(b)(2)(B)-(D).

                                       I. Termination Orders

       The parents first argue that the trial court’s findings of fact are erroneous because

they are simply a recitation of the evidence presented and testimony given during the

termination hearings. “A court or an administrative agency does not find something to be

a fact by merely reciting that a witness testified to X, Y, or Z. Rather, the trier of fact

must find that what the witness testified to is the fact.” In re T.J.F., 798 N.E.2d 867, 873

       2
           Indiana Code section 31-35-2-4 was amended by Pub. L. No. 48-2012 (eff.
July 1, 2012). The changes to the statute became effective after the filing of the termination petition
involved herein and are not applicable to this case.
                                                  8
(Ind. Ct. App. 2003). However, if there “exist at least some valid findings to support the

trial court’s conclusions, erroneous findings will not prove fatal.” A.F. v. Marion Cnty.

Office of Family & Children, 762 N.E.2d 1244, 1251 (Ind. Ct. App. 2002), trans. denied.

And this Court reviews a termination court’s findings as a whole—rather than

individually—to determine whether they support the court’s legal conclusions. Id.

       The parents point out that certain findings of fact in the termination orders recite

specific testimony given at the termination hearings. This is accurate. But the court’s

references to specific testimony are followed by findings that flow from the cited

testimony.   For example, on page ten of the termination order as to Junior, after

summarizing witness testimony, the trial court concludes: “The testimony presented at

the two days of hearings in this case supports the finding that the parents have never been

able to provide the care that [Junior] needs in order to continue his healthy emotional and

physical development.” Appellant’s App. p. 15. Thus, to the extent the trial court recited

witness testimony in its findings of fact, it did so to identify the basis of those findings.

And when viewed as a whole, the termination orders clearly identify the bases for

terminating the parents’ rights in this case. We find no error here.

                      II. Conditions Remedied/Threat to Well-Being

       Indiana Code section 31-35-2-4(b)(2)(B) requires a trial court to find only one of

the three elements of subsection (b)(2)(B) has been established by clear and convincing

evidence before properly terminating parental rights. See L.S., 717 N.E.2d at 209. Here,

the trial court determined that subsection (b)(2)(B)(i) was established by clear and

convincing evidence, that is to say that ECDCS proved by clear and convincing evidence


                                             9
there is a reasonable probability the conditions resulting in K.M. and Junior’s removal

and/or continued placement outside of their respective parents’ care will not be remedied.

See I.C. § 31-35-2-4(b)(2)(B)(i).

       In making such a determination, a trial court must judge a parent’s fitness to care

for his or her child at the time of the termination hearing, taking into consideration

evidence of changed conditions. In re J.T., 742 N.E.2d 509, 511 (Ind. Ct. App. 2001),

trans. denied. The court must also evaluate the parent’s habitual patterns of conduct to

determine whether there is a substantial probability of future neglect or deprivation of the

child. In re M.M., 733 N.E.2d 6, 13 (Ind. Ct. App. 2000). Similarly, courts may consider

evidence of a parent’s prior criminal history, drug and alcohol abuse, history of neglect,

failure to provide support, and lack of adequate housing and employment. A.F., 762

N.E.2d at 1251. The trial court may also consider the services offered to the parent by a

county office of the Indiana Department of Child Services and the parent’s response to

those services, as evidence of whether conditions will be remedied. Id. at 1252. Finally,

the language of Indiana’s termination statute makes clear that “it is not just the basis for

the initial removal of the child that may be considered for purposes of determining

whether a parent’s rights should be terminated, but also those bases resulting in the

continued placement outside of the home.” In re A.I., 825 N.E.2d 798, 806 (Ind. Ct. App.

2005), trans. denied.

                                      A. Mother’s Care

       In determining that there is a reasonable probability that the conditions resulting in

the children’s removal and/or continued placement outside of Mother’s care will not be


                                             10
remedied, the trial court set forth the evidence regarding Mother’s unresolved parenting

issues and her inability to protect and care for K.M. and Junior. Dr. Jay Shetler, a clinical

psychologist who assessed the parents, testified that he could not recommend

reunification between Mother and the children because she had not completed the

required services, including therapy, drug treatment, and domestic-violence support. Dr.

Shetler stated that he was concerned about the “likelihood that patterns would continue

and there’d be continued drug use, [an] unhealthy relationship between [Mother] and

whoever she was with, [and] these same unhealthy patterns that led to the removal of the

children would continue.” Tr. p. 210.

       Beth Floyd, a domestic-violence advocate who ran the domestic-violence support

group Mother was required to attend, testified that Mother “never identif[ied] that she

was a victim in any way.” Id. at 257. Floyd explained that Mother thought she had done

nothing wrong, and the “one thing that was consistent throughout was the blaming,

always blaming the system, blaming the caseworker, blaming the courts, blaming her

own children.” Id. at 256. Floyd said that eventually she asked Mother to leave the

group because she refused to take responsibility and she was alienating other group

members.    Floyd also said that she discussed K.M.’s sexual-abuse allegations with

Mother, and Mother never acknowledged that K.M. might be telling the truth. Id. at 263.

       K.M.’s therapist, Kristina Elsbury, recounted K.M.’s graphic sexual-abuse

disclosures and testified that although K.M. was doing well in therapy, she was still in a

fragile state. Elsbury testified that K.M. said she did not want to return to live with her

parents. Id. at 307. When asked if the children should be returned home to the[ir]


                                             11
biological parents, Elsbury answered “no,” because “in my professional opinion, it

wouldn’t be safe for the children.” Id. at 315-16.

       FCM Hampton testified that Mother had refused to take responsibility for the

children’s removal and that “at no point did she ever stop blaming everybody else.” Id. at

463. FCM Hampton testified that Mother had not completed her required therapy or drug

treatment, and expressed concern about Mother’s unemployment and continued “volatile”

relationship with Father J.H. FCM Hampton also testified that when Mother learned that

K.M. had accused Father J.H. of sexually abusing her, Mother accused K.M. of lying,

which made FCM Hampton question Mother’s ability to protect her children. Id. at 489.

When asked whether she believed there was a reasonable probability that the conditions

resulting in the children’s removal would be remedied, FCM Hampton answered, “No,”

citing Mother’s failure to complete the required services and concluding that Mother was

“unwilling to meet the needs” of K.M. and Junior. Id. at 494-95.

       A trial court must judge a parent’s fitness to care for his or her children at the time

of the termination hearing, taking into consideration the parent’s habitual patterns of

conduct to determine the probability of future neglect or deprivation of the children.

D.D., 804 N.E.2d at 266.       Where a parent’s “pattern of conduct shows no overall

progress, the court might reasonably find that under the circumstances, the problematic

situation will not improve.” In re A.H., 832 N.E.2d 563, 570 (Ind. Ct. App. 2005). A

trial court need not wait until a child is irreversibly harmed such that his or her physical,

mental, and social development is permanently impaired before terminating the parent-




                                             12
child relationship. McBride v. Monroe Cnty. Office of Family & Children, 798 N.E.2d

185, 199 (Ind. Ct. App. 2003).

      Throughout the underlying proceedings, Mother has refused to acknowledge the

circumstances that led to her children’s removal, choosing instead to make excuses and

blame others. She has failed to take responsibility and the action necessary to show she

is capable of refraining from engaging in abusive relationships and able to provide K.M.

and Junior with the safe and stable home environment they need.             Based on the

foregoing, we conclude that that there is clear and convincing evidence to support the

trial court’s findings, as well as the court’s ultimate determination that there is a

reasonable probability that the conditions leading to the children’s removal and continued

placement outside of Mother’s care will not be remedied. Mother’s arguments to the

contrary amount to an impermissible invitation to reweigh the evidence. See D.D., 804

N.E.2d at 265.

                                   B. Father J.H.’s Care

      The trial court also determined that there is a reasonable probability the conditions

resulting in Junior’s removal and/or continued placement outside of Father’s care will not

be remedied, and entered findings regarding Father J.H.’s unresolved parenting and

substance-abuse issues, as well as his lack of progress in improving his ability to provide

a safe and stable home environment for his son.

      Dr. Shetler described Father J.H. as incapable of putting his son’s needs before his

own. Dr. Shetler testified that Father J.H. has a history of drug abuse and suicidal

thoughts, and struggles with anger, boundary-setting, and has low motivation for


                                            13
treatment. At the time of the termination hearings, Father was on work release, having

recently been released from prison on a domestic-violence charge.           FCM Hampton

testified that Father J.H. failed to complete the services designed to help him with his

parenting and substance-abuse issues; specifically, he failed to complete his individual

therapy and drug treatment. Michelle Lipps, an investigator with DCS, also testified and

explained that although K.M.’s allegations of sexual abuse by Father J.H. had been

substantiated, Father J.H had not received any treatment related to this issue.

       Like Mother, Father has failed to demonstrate that he is capable of providing

Junior with the safe and stable home environment the child needs. Father has a violent

criminal history and has battered Mother in Junior’s presence. DCS has substantiated

charges of sexual abuse against Father J.H., and Father J.H. has not received any

treatment related to this issue. In addition to the domestic violence in the home, Junior

was removed because of Mother and Father J.H.’s admitted drug use and concerns about

methamphetamine manufacturing in the home. Two-year-old Junior tested positive for

methamphetamine when he was removed from his parents’ care.               It is particularly

troubling that despite this fact, Father J.H. has never completed drug treatment. We

conclude that that there is clear and convincing evidence to support the trial court’s

findings and ultimate determination that there is a reasonable probability the conditions

leading to Junior’s removal and continued placement outside of Father J.H.’s care will

not be remedied.

                                   C. Father M.M.’s Care




                                             14
      In determining that there is a reasonable probability the conditions resulting in

K.M.’s removal and/or continued placement outside of Father M.M.’s care will not be

remedied, the trial court set forth the evidence regarding Father M.M.’s inability to

provide a safe and stable home environment for K.M.

      Dr. Shetler testified that Father M.M. has been a passive parent and has failed to

act on his children’s behalf. Dr. Shetler described Father M.M. as codependent on

Mother and explained that Father M.M. failed to protect K.M. and his older daughter,

S.M., from drug use in the family home. FCM Hampton explained that while Father

M.M. had been the most compliant of the three parents, he had failed to pay child support

even though he had a full-time job. FCM Hampton also explained that Dr. Shetler

recommended that Father M.M move out of the home he shared with Mother and Father

J.H. This was also one of Father M.M.’s therapy goals. And perhaps most tellingly, this

was something Father’s own child had asked him to do. Despite this, FCM Hampton said

it took Father M.M. more than a year to do so—Father M.M. moved out of the family

home only a week before the termination hearings. And FCM Hampton said she believed

that he would return to live with Mother and Father J.H. because he had done so in the

past. FCM Hampton also reiterated that Father M.M. had chosen not to believe his

daughter, K.M., when she said she had been sexually abused by Father J.H. Instead,

Father M.M. made excuses for Father J.H.

      Father M.M. has failed to demonstrate that he is capable of providing K.M. with

the safe and stable home environment she needs. While caseworkers testified that Father

M.M. was more compliant than Mother and Father J.H., he nonetheless failed to do all


                                           15
that was asked of him. Father M.M. failed to pay child support although he has been

employed throughout these proceedings.        And like Mother and Father J.H., he has

prioritized his relationships with the adults in the family over the protection of his child.

Father M.M. chose not to believe that K.M. was sexually abused by Father J.H. and made

excuses for Father J.H. For more than a year, while his daughter was in foster care, he

failed to remove himself from the volatile and abusive home he shared with Mother and

Father J.H. despite repeated requests that he do so. Those knowledgeable about the

family’s history believe that Father M.M. will return to live with Mother and Father J.H.

because he is codependent upon Mother and has done this in the past. The trial court was

within its discretion to weigh Father M.M.’s recent move against testimony about his past

behavior, dependence upon Mother, and passive nature, as well as testimony about

K.M.’s very fragile state. Finally, although Father M.M. attempts to characterize his

relationship with K.M. as trusting and loving, Appellant’s Br. p. 25, this is contradicted

by K.M.’s statements that she does not want to return to live with her parents.

       We conclude that that there is clear and convincing evidence to support the trial

court’s findings and the court’s ultimate determination that there is a reasonable

probability the conditions leading to K.M.’s removal and continued placement outside of

Father M.M.’s care will not be remedied.

                                     III.   Best Interests

       We next consider the parents’ assertion that ECDCS failed to prove that

termination of their parental rights is in the children’s best interests. In determining what

is in the best interests of a child, the trial court is required to look beyond the factors


                                             16
identified by the Indiana Department of Child Services and look to the totality of the

evidence. McBride, 798 N.E.2d at 203. In so doing, the trial court must subordinate the

interests of the parent to those of the child. Id. A trial court need not wait until a child is

irreversibly harmed such that his or her physical, mental, and social development is

permanently impaired before terminating the parent-child relationship. Id. at 199.

       The trial court made several additional pertinent findings and conclusions in

determining that termination of the parents’ rights is in the children’s best interests.

Specifically, the court found that Junior had made significant developmental

improvements since being placed in foster care. Junior’s foster mother testified that

Junior needs structure, supervision, and regular health care. Citing the testimony given

by those involved with Mother and Father J.H., the court concluded that Junior had not

and would not receive these things from his parents. The trial court also explained that

Mother and Father J.H. have failed to provide any financial support for their son since his

removal from the home. Court-appointed special advocate (“CASA”) Gena Weber and

FCM Hampton also testified that they believed termination of Mother and Father J.H.’s

rights to be in Junior’s best interests. Tr. p. 499, 596.

       The court also made specific findings about K.M.’s best interests. K.M.’s foster

mother described K.M.’s progress at home and in school. K.M.’s foster mother explained

that K.M. needs structure, supervision, and regular health care, among other things.

Referring to the testimony from those involved with Mother and Father M.M., the court

concluded that K.M. had not and would not receive these things from her parents. The

court also noted the testimony of CASA Weber, who relayed K.M.’s statement that she


                                              17
did not want to live with her parents again. Both CASA Weber and FCM Hampton

testified that they believed termination of Mother and Father M.M.’s rights to be in

K.M.’s best interests. Id.

       Based on the totality of the evidence, including the cumulative unresolved

parenting, domestic violence, and substance-abuse issues, coupled with the testimony

from those involved in this case recommending termination of parental rights, we

conclude that clear and convincing evidence supports the trial court’s determination that

termination of Mother, Father J.H., and Father M.M.’s parental rights to K.M. and Junior

is in the children’s best interests.

                                       IV. Satisfactory Plan

       Finally, we consider the parents’ claim that ECDCS failed to show by clear and

convincing evidence that it had a satisfactory plan for the future care and treatment of the

children. Indiana Code section 31-35-2-4(b)(2)(D) provides that before a trial court may

terminate a parent-child relationship, it must find that there is a satisfactory plan for the

future care and treatment of the child. D.D., 804 N.E.2d at 268. It is well established,

however, that this plan need not be detailed, so long as it offers a general sense of the

direction in which the child will be going after the parent-child relationship is terminated.

Id. ECDCS’s plan for the children is adoption. This plan provides the trial court with a

general sense of the direction of the children’s future care and treatment. ECDCS’s plan

is therefore satisfactory. See id. (concluding that the State’s plan for child to be adopted

by current foster parents or another family constitutes a suitable plan for future care of

child). The parents’ argument that ECDCS’s plan is not appropriate is simply a repetition


                                              18
of their arguments against termination, which we have rejected, and a recitation of the

evidence favorable to them, and we do not reweigh evidence on appeal.

      This Court will reverse a termination of parental rights “‘only upon a showing of

‘clear error’—that which leaves us with a definite and firm conviction that a mistake has

been made.’” In re A.N.J., 690 N.E.2d at 722. We find no such error here.

      Affirmed.

BAILEY, J., and BROWN, J., concur.




                                           19